 

 

Case 1:19-cv-06065-CM Document 2 Filed 06/27/19 Page 1 of 67

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

19 cv 6065.

Vv

Write the full name of each plaintiff.
(Include case number if one has been

[aria h Cape 2 - assigned)
The bers Pseor Bs be Inc Inyfa'Pr ‘din, COMPLAINT
c 24

Do you want ajury trial? ~
O Yes ONo

 

 

 

   

 

 

 

Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained tn Section II.

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual's full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number. ;
See Federal Rule of Civil Procedure 5.2.

 

 

 

Rev. 1/9/17
 

Case 1:19-cv-06065-CM Document2 Filed 06/27/19 Page 2 of 67

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power}. Generally, only two types of

diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal! laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may _
be a citizen of the same State as any plaintiff.

What jé the basis for federal-court jurisdiction in your case?
t Federal Question
CL] Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?
J 4th ancl 147 Ammdrants: The C
SAWmen FCT pre Hb. /

 

 

B, If you checked Diversity of Citizenship =
1. Citizenship of the parties

Of what Staite is each party a citizen?

 

The plaintiff, She yi4 h L Ofer  , is a citizen of the State of

‘(Plaintiff's name)”

Mew York

7 ; - : : ;
(State in which thé person resides and intends to rernain.)

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2

 

 

 
 

 

Case 1:19-cv-06065-CM Document2 Filed 06/27/19 Page 3 of 67

If the defendant is an individual:

The defendant, [Ve b/ Ugh CP} (ol pf a citizen of the State of

" (Defendabe’ s name}

fue Una ke

or, if not lawfully adnkéed for permanent residence in the United States, a citizen or
subject of the foreign state of

 

if the defendant is a corporation:

The defendant, , is incorporated under the laws of

 

the State of

 

and has its principal place of business in the State of

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

lf more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

Il. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

 

 

 

 

 

First Name, Middle Initial Last Name

Street Address

County, City State Zip Code
Telephone Number Email Address {if available)

Page 3

 

 
 

Case 1:19-cv-06065-CM Document 2 Filed 06/27/19 Page 4 of 67

{f the defendant is an individual:

The defendant, kt vi rage. 6 [ thy de. / AC. , is a citizen of the State of

iB efendang4 name)

[ew Ye

or, if not lawfully Vadmitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If the defendant is a corporation:

The defendant, Tn Hen D / Cn Cis incorporated under the laws of
———
the State of / 2 XG

and has its principal place of business in the State of

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

If more than one defendant is named in the complaint, attach additional! pages providing
information for each additional defendant.

II. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. 4 Attach additional
pages if needed.

Inanah Lypera

First Name. Middle tnitial Last Name

th 25H Spat
es Braolyal ( Loss.) {y } 2) 0
ae 5 450 “47 ara hes Cha ntsc inns ler

Telephone Number Email Address (if available)

Page 3

 
 

 

Case 1:19-cv-06065-CM Document2 Filed 06/27/19 Page 5 of 67

B. .

i)

efendan

t Information

To the best of your ability, provide addresses where each defendant may be served. If the

a en me EE

= ee

correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:

Defendant ?:

Defendant 3:

aang of Pu Je /pe
Irst lante e Last Name
(re Te S 6f “Pv de"
Current Job fitle see 1S a t
ote pe ap lbp

County, City “State 00 Code

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address foro! other.address where defendant may b be served) .

 

County, City State Zip Code

py PE
"Baur OF A MY

) TitleYor other —_C 0G 74 OF

O/1 & | Mh Dev
ore epee {or other pe tye defendant may be served)

County, City/ Statd Zip Code

Page 4
 

Case 1:19-cv-06065-CM Document2 Filed 06/27/19 Page 6 of 67

Defendant 4:

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Ill. STATEMENT OF CLAIM

Place(s) of occurrence:

 

Date(s) of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.

Vian tL contacten/ (outage ol a de (FamMwm

Ine Delon dts’) more thon? a 400 240 Fe Ff now
Compete leith them, Ley CerihBancl pthh Coy Pura

ere Corpor ae Spe se rShip/Pataas uP ojpeton Whies

 
 
  
 

then nd wet ov in? nL 1 Exes Py
te o2 GARB Das | iepalps (Sea)
A. Stevi ca] @nass faa’) ye, rele with, *

anal Compete 2H He Ab JA SPApe ”
the Cans, anc oni bie Cpl yn ere —
Law a Age Eh ge’, "QUME Sh Le ae
"SBMA 50",
Polen dant acfins 2n of iMigue Fe ator

Page 5
 

Case 1:19-cv-06065-CM Document 2 Filed 06/27/19 Page 7 of 67

Planh LL nel PlanfFes yeanidathor Sone
Of Qort unites Cpe ne o€- Communication with Manas in

Dectoz Anis Pret l&: Dia curunt-at-the Evont of
the PesPle af Color Contingent jistoL- ay)
DarthorS hyo OfpparT ea pes | 15 Poe" haat Dogen Pout (ee Lefen dears leek
PL nh le A An nO! V) 4 int YE ove, as "O/ hoy tt hare C Ke

on A ant 21 hen S. v
“TK Ge ol) Porenes GAL patch fhe Veason bain

We. Ne vated to Of 1 A e wit Seppe thay,
(moe Bx" FO d4 fp WO (ONT YO! KS Obfuner

IN A iS Place awd Indus YC ) -

if you were injured as a result of these actions, describe your injuries and what medical

ew you required and received. ¥,

Zao
C./

NU *

  

 
  

a

 

 
  

 

TY. RELIEF

State briefly what wioney damages or “ee wet the cefurt to order.

       
   

 

 

Page 4
 

 

Case 1:19-cv-06065-CM Document 2 Filed 06/27/19 Page 8 of 67

Defendant 4:

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State - Zip Code

lit. STATEMENT OF CLAIM

Place(s) of occurrence:

 

Date(s) of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach

additional pages if needed.

 

 

Thin 4 yeaa fo male.Cortam Chanaes: to fi Li contan HY,

ppt Dplemblt on 4 level P] aun Pehd fr Lomfa,jins w/
(YPC) ot] Ons anol Obnoys Lor (poate hy 1 P<

—t, Prd" de Shr," 1S _buovth Bifens WA pliers

abol IS: AA epg ine Lek Aun Pods 0 £ tnllonsot LE abyars

beth of Inf Sfa Comin OY Ce F do
Kn

ToC-Lon tnS mosh ofl jointly. clomn ate CUAL
Compenten i, Do vtade A Pade ancl Dion de
0r2 Non Probits, phic h “wave with lor gh Ca mpanhs
fe ‘Pla did. “9a de. ot Creole Yve 0g PPK ol
Cony eS, Sheet dam nena. 4 Fhe ™ Ley Sr

  
  
 

   
 

 

Sine DOS plant Aas a kool Lelenolen
Pax peasonab le accom aebirrns un Pre AP

Cnc Dlolendont hes pehrdae.
Sinle BolS vp unt/ ays A Plante
be 4 Ned Ne Lon lantS Pain alone Lipas
and dW allou Cor Pur eompehidion w/in the
Pride prot Sih le Time Lad Jimypeed,
Plain Lite Bivicl 1 loab/e'aclome dationc
and DPenclontS parre refrled .
4Dlrint tL inade. Delenelemits cavers that
(PlainiEF hou bo ta ke legal action fo Cele
velice unde th ADA, the Center oacl
Sherman Ads’ ah io Qo We IS ah BT]
14Tr famen dont & ithe (an Afvi1er
® Nolen dant hme $b) ateel
Plante Lom Mrching

ban):
Th the Fe Parade
 

 

Case 1:19-cv-06065-CM Document2 Filed 06/27/19 Page 10 of 67

ants cea So MoS. ano/ Shallé (ovface ventS.)/np it ation,

Lh Dew eT AAYWsT YU “Low ye OV! \ Me yb} 1S
pm le ‘Gn ums LbeLeng AT (2 i AL oY
op ret de placae thom on Thidoavad

Ce Leen ndkPEon Cu st1 np tof forge Lullra&S

 

A fi ot Ar w O¥7 o> he Chk Pf ? :
yor +7) AQ o Ki Off Ce pe aLe {Ver D le A £ Wf fay) Pyl de”
é b }

 
  
 
   
   

F/G ef | {} © a Cy

Ip

BAIR pesto anal Prax Mn fo SJonews4 rel She 71510 P-The._

* If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

with an proveplec! erm alt oY
En Joy IN mos thrid euenkS bel anse pelen dant (eS fo Ma

Dar Re plain bik Len the Pride norch vie/4 fe s+he anal
Fmend unto, 18relG foro 1) TOPO SS OT IFF- CS ir
WY PIFRIS (CNW) The HEH
Mes [)

The 0 iets nnn fm Ff) three A
LS ow fae hd akg | a es = L PR te
< Plaintitt ) na } Tels
§ PETE aIntitt f ooraed E egiecorps ra rush
State briefly what money damages or other: relief you want the cour n order.

nannks Prom) Joayn yy

 

IOV CTP

   
 
 

  
 

WG ee (Pana deBermilefe
WOzO ent] TS, Ca saps 1. Lt,

 

 
 

 

reasinabe AC COMO HOY (Fay

anc othe o/Sinkd (rons i: 12, Be HG lens?

arp Ces an niece on Bode ves
O puck the. spade Cran gory fyrtnel dy dyke

BiG thet oon M LORDS Damen opnays
 

 

Case 1:19-cv-06065-CM Document2 Filed 06/27/19 Page 11 of 67

V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

 

 

 

 

 

 

 

Dated Plaintiff's Signature

First Name Middle Initial Last Name

Street Address

County, City State Zip Code
Telephone Number Email Address (if available)

Ihave read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
LiYes [I] No

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7

 
 

Case 1:19-cv-O6065-CM Document 2 Filed 06/27/19 Page 12 of 67

E hi blat List

: ask phe Coot 10 Cy le |
“we Blain! ahha of all documents and
Lily GS yn this initial Eling. Deendnts
leL+ Iaing AL v1 vs Cholla bot- Te She,
Also, Dianb LL asics the Cont fo Peep
fhe ‘Le9a | NID" and HLawy ys Fr Chichen Wg
hed o Sone dlovument S11 horveSVh Ip
Ty hae wath this, Cae; Pref helps
Lrwh Pn atin 04 Ob Cu runs

f oes Conny) WW mens 6h (sor-Ciongs
LLL whe del wl TE
ei ily iyleo) on bo rg, ees fpudroshys
Email Fram DeBndhnts Listing Corptraie.
a SPon SORS/ Paatn tr S .
” Emma Detr2er) Does
() Smal Reth2ey PaTe S

 

 
 

 

 

QeLer clon TS (22941) Js yeu (ett
aX A (ompPehter :
L. Ver Arhcle. About No.
BrisinesS 19 ah, Sig. inv blac,
Ca lleal ‘Pride.’ SO
fot ph infiLEsCe fry PANO

Bis of) Pend ing Bol Bh Ar

1S a feealy Finished a Lf-

Spale Ler Pre-Prod utecl

on) Pred
Pro Se_-foun § Pla int-Lvall fing] 2 be
g. PiqinrigWll final) Ftp

 

 
 

 

Case 1:19-cv-06065-CM Document 2 Filed 06/27/19 Page 14 of 67

Paris Wilkerson

From: Arthur Bergevin <abergevin@lawyersforchildren.org>
Sent: Thursday, June 27, 2019 1:55 PM

Ta: Paris Wilkerson

Subject: Fwd: Great meeting; New chapter

wannaa-a-- Forwarded message ---------

From: mariah lopez <mariah4change@gmail.com>

Date: Thu, Jun 27, 2019 at 11:58 AM

Subject: Fwd: Great meeting; New chapter

To: abergevin@lawyersforchildren.org <abergevin@lawversforchildren.org>

weennnnaa= Forwarded message ---------

From: Chris Frederick <chrisf@nycpride.org>
Date: Mon, May 7, 2018 at 5:59 PM

Subject: Re: Great meeting; New chapter

To: <mariah4change(@gmail.com>

If it's going to be more than the two of let me just discuss it internally so people have a heads up that you and I
are potentially discussing with city / state officials.

We may be able to get both Matt and David Turley to come together for at least an initial meeting to discuss.
Let me give a heads up internally and then can circle back with inviting Matt & David.

Blocked out 11am on the 24th in the meantime. Let's keep chatting.

CE

Chris Frederick
Managing Director
Pronouns: He / Him / His

NYC Pride | Heritage of Pride, Inc.
154 Christopher St., Suite 1D

New York, NY 10014
T: 212-989-2145

F; 212-807-7436
wi. nycpride.org

On Mon, May 7, 2018 at 5:26 PM mariah lopez <mariah4change@gmail.com> wrote:
| Sounds great. See you then,

 
 

Case 1:19-cv-06065-CM Document 2 Filed 06/27/19 Page 15 of 67

Would you mind if I invite Matt from the Mayor's office, and you invite someone from the Govs office, so we
can cut out delaying in any work which requires both the City and State? I Don't care if the Mayor and Gov are
bickering. Lol Pride can bring them together.

Curfew policy variance, and/or any green light for (public) Ferry talks, will both require joint City/State
impetus.

Sooo excited.

On May 7, 2018 5:09 PM, “Chris Frederick" <chrisf@nyepride.org> wrote:
How does llam sound?

Chris Frederick
Managing Director
Pronouns: He / Him / His

NYC Pride | Heritage of Pride, Inc.
154 Christopher St, Suite 1D

New York, NY 10014
J; 212-989-2145

F: 212-807-7436
www. nycpride.org

On Mon, May 7, 2018 at 4:59 PM mariah lopez <mariah4change@gmail.com> wrote:
Perfect. The 24th sounds great. What time?

| | On May 7, 2018 4:45 PM, "Chris Frederick" <chrisf@nycpride.org> wrote:
| Hey Mariah,

: | It was really great to connect today. I really do appreciate you speaking with me. I think there is a real
| opportunity for us to grow the partnership as we go into 2019. I would love to get something on the calendar.
| How does the afternoon of the 24th look for you?

| Chris Frederick
; Managing Director
Pronouns: He / Him / His

' i NYC Pride | Heritage of Pride, Inc.
|! 154 Christopher St., Suite 1D

|| New York, N¥ 10014

‘| Ti 212-989-2145

| FF 212-807-7436

‘Www nycpride.org

 

 

 
 

 

 

Case 1:19-cv-06065-CM Document2 Filed 06/27/19 Page 16 of 67

: . On Mon, May 7, 2018 at 4:30 PM mariah lopez <mariah4change@gmail.com> wrote:
CS eeeeeeeens Forwarded message ----------

‘' Brom: “mariah lopez" <mariah4change@gmail.com>

Date: May 7, 2018 4:27 PM

Subject: Great meeting; New chapter

To: <chrisf@nycpide.org>

Ce:

|| Hey Chris

 

7 _ | want to thank you again for meeting with me today on short notice and for being so receptive. I truly
believe we opened a new chapter today. STARR and HOP working together on Pride events in order to
ensure inclusivity throughout Pride events, as well as our coming together on social justice and civic issues

_° (ike decriminalization of sex work, or building support for a Ferry for Pier 45) will be epic! The Queeelr

| | Gods will be pleased. Lol I also believe that my mom Sylvia and aunt Marsha are smiling at this budding

alliance from above.

a. 3 "Enough fighting each other...fight the system; fight for change...!" is what I think Mom and Marsha would
. say lol.

_ Let's work together on next steps, please. Can we meet sometime again in the next two weeks (before I ask

| STARR folk to begin to participate in public HOP stuff, such as open committee meetings)? I think a second
||| meet soon would help us in deciding an ‘order of operations’ and a PR strategy which for rolling out a

1! STARR/HOP alliance.

| As a reminder, STARRs easiest ask is for HOP to iriclude STARR in planning Pride celebration (starting,

_ | yesterday) so that certain issues (such as wheelchair accessible; youth and historically POC spaces) have

_| + both STARR and HOP working on them and are addressed by Pride weekend. *HOP and STARR must

|| encourage and education about Marsha/The Pier/Ballroom, and work together to make sure Pride Sunday is a
|| day where traditions (like voguing on the Pier, youth just hanging out) are passed on to new generations.

7 _ Using the Pier at a "destination" on Pride weekend opens up the entire west side waterfront to pedestrian —

| Pride traffic, and honors POC and Marsha.

| I'm sending a bunch of stuff via email for background and context, so get ready!:))

i
j

| |; Please REACH out with any questions.

Mariah Lopez
Executive Director
STARR, Founded 1969.

Arthur D. Bergevin
Administrative Assistant
Lawyers For Children

110 Lafayette Street, 8th Floor
New York, NY 10013

(212) 966-6420

 
eee 7 7 7

Case 1:19-cv-06065-CM Document2 Filed 06/27/19 Page 17 of 67

 

|
Paris Wilkerson
Eee eee reer eee eee eee eee eee eee reer eee eee eee eee ee cece ee eee eee ee ee ee ee

|

From: Arthur Bergevin <abergevin@lawyersforchildren.org>
Sent: Thursday, June 27, 2019 1:55 PM 2
To: Paris Wilkerson |
Subject: Fwd: Marsha Memorial: Pier 45 during Pride

nonneennes Forwarded message ---------

From: mariah lopez <mariah4change@gmail.com>

Date: Thu, Jun 27, 2019 at 12:05 PM

Subject: Re: Marsha Memorial: Pier 45 during Pride

To: abergevin@lawyersforchildren.org <abergevin@lawyersforchildren.org>

 

On Thu, Jun 20, 2019 at 12:34 AM Chris Frederick <chrisf@nycpride.org> wrote:
It's likely too late in the process to try to get funding with it being less than a week or two out. We start funding
conversations in August for the upcoming year. Usually end the dialogue in early February. I'd say to start the
conversations a bit earlier next year so we can maximize fundraising potential. |

CF

Chris Frederick
Executive Director
Pronouns: He / Him / His

NYC Pride | Heritage of Pride, Inc.

112 Christopher St.

New York, NY¥ 10014 :
T: 212-989-2145

F: 212-807-7436

Www. nycpride.org

 

On Wed, Jun 19, 2019 at 1:51 PM mariah lopez <mariah4change@gmail.com> wrote:
Hey, even though it’s been mooonths and moooooonths since HOP was taking steps to connect STARR to the
Corporate entities in this list......think it’s too late to ask one of them to step in and help STARR out? We
could use the help (esp with Julia, Tasha and Cellia)....keeping the Pier open, would be an easier sell, with a
corporate sponsor footing. the bill; not making a dime.

STARR has a meeting with HRPT tomorrow 11am to discuss Pier/Pride Public-event options..,. also an event
on or about the day Marsha’s body washed up (7/6).

Please let me know asap. Thanks
 

 

 

Case 1:19-cv-06065-CM Document 2 Filed 06/27/19 Page 18 of 67 |

Ps, more than one Corporate Sponsors/Partners .... would be great. We simply want to connect them to the
“people” lol. Some swag and food for disabled/poor folk would be awesome! STARR is throwing a BBQ in
Fort Greene Park on Pride Sunday (Late!!!! Lol Sp- 10ish). Perhaps a partnership?

On Tue, Mar 12, 2019 at 8:56 PM Chris Frederick <chrisf(@nycpride.org> wrote:
Good to chat with everyone yesterday! .

Here's the current list of top 10 potential options:

Sephora ,
T-Mobile
Northwell Health
Unilever
MAC |
H&M
Gap
Facebook
Bumble
Microsoft

Let me know your thoughts.

CF

 

Chris Frederick
Executive Director
Pronouns: He / Him / His

NYC Pride | Heritage of Pride, Inc,
154 Christopher St., Suite 1D

New York, NY 10014

T: 212-989-2145

F: 212-807-7436 .

www. nycpride.or

On Sun, Mar 10, 2019 at 8:33 PM PAUL LUCAS <pklucas@mac.com> wrote:
Works for me.

 

All the best,

Paul

PAUL LUCAS
Producer/Playwright

pklucas@mac.com
+1,646.286.3625

DISCLAIMER: This e-mail (including any attachments) is intended for the above-named person(s). It is confidential and may
contain legally privileged information. If you receive it in error, please detete it, inform the sender, and do not copy, distribute or
take any action in refiance upon it.

 
Lawyers For Children Mail CASE: Sta WeRsOOOS-CM = Document 2 FIG d OOH é Soma iu/o nee eb6er409&view=pt&rsear..

lofl

ante . 20 Arthur Bergevin <abergevin@lawyersforchildren.org>

 

 

Fwd: Star Website

1 message

 

mariah lopez <mariah4change@gmail.com> Thu, Jun 27, 2019 at 11:50 AM
To: "abergevin@lawyersforchildren.crg" <abergevin@lawyersforchildren.org>

---------- Forwarded message ---------

From: Chris Frederick <chrisf@nycpride.org>
Date: Mon, May 14, 2018 at 6:01 PM

Subject: Star Website

To: mariah lopez «mariah4change@gmail.com>

Do you guys have a website somewhere where | can refer people to learn more about STAR when introducing
you?

Chris Frederick
Managing Director
Pronouns: He / Him / His

NYC Pride | Heritage of Pride, Inc.
4154 Christopher St., Suite 1D

New York, NY 10014

T: 212-989-2145 . fo OL
F: 212-807-7436
www.nycpride.arg

   

Mariah Lopez
Executive Director
STARR, Founded 1969,

6/27/19, 11:52 AM

 
 

 

Lawyers For Children Mail P98: Marea Ma ho fins CRA RREU ment 2 itp Ha Gophd Comin uO N29 -b6er499&view= pt&sear...

Lawyers For

 

7 Arthur Bergevin <abergevin@lawyersforchildren.org>
Children

 

Fwd: Mariah Lopez Intro - Rally Idea

2 messages

 

mariah lopez <mariah4change@gmail.com> Thu, Jun 27, 2019 at 11:51 AM
To: "abergevin@lawyersforchildren.org" <abergevin@lawyersforchildren.org>

——_------ Forwarded message ---------

From: Chris Frederick <chrisf@nycpride.org>

Date; Mon, May 14, 2018 at 5:42 PM

Subject: Mariah Lopez Intro - Rally Idea

To: Amanda Younger <amanda@nycpride.org>, Darragh Dandurand <darragh@nycpride.org>
CC: mariah lopez <mariah4change@gmail.com>

Hi Ali,

Wanted to introduce you to Mariah Lopez. She was hoping to work with the city to do an announcement ai this
year's Rally. I'll let her provide further details on this initiative. Think it could be a great fit for the Rally.

Mariah,

Amanda is our Event Manager for the Rally and Darragh Dandurand is our Rally Board Director. They would be
your point of contact for all things Rally.

Best,
Chris

Chris Frederick
Managing Director
Pronouns: He / Him / His

NYC Pride | Heritage of Pride, Inc.
4154 Christopher St, Suite1D |
New York, NY 10014

T: 212-989-2145

F: 212-807-7436

www. nyc pride.org

Mariah Lopez
Executive Director
STARR, Founded 1969.

 

mariah lopez <mariah4change@gqmail.com> Thu, Jun 27, 2019 at 11:52 AM

Lof3 6/27/19, 11:52 AM

 

 
O
Lawyers For Children Mail - Fwd: Mariah Lopez Intro - Rally Idea https://mail .google.com/mail/w/O07ik=23c66ef499& view=pt&sear...

2 of 3

 

 

Case 1:19-cv-06065-CM Document 2 _ Filed 06/27/19 Page 21 of 67

To: “abergevin@lawyersforchildren.org" <abergevin@lawyersforchildren.org>

~ao------- Forwarded message ---------

From: mariah lopez <mariah4change@gmail.com>

Date: Mon, May 14, 2018 at 6:07 PM

Subject: Re: Mariah Lopez Intro - Rally Idea

To: Amanda Younger <amanda@nycpride.org>

CC: McMorrow, Matthew <MMcMorrow@cityhall.nyc.gov>

Hey Amanda

Thanks for your quick response. Basically STARR had a soft commitment from a contact with the Mayor's
community affairs office to honor Sylvia and Marsha (STARR) with a proclamation recognizing their
contributions to multiple movements.

| was told that there needed to be an event or ceremony to connect the Dedication/Proclamation to, in order for
the Mayor's office to okay such an honor. STARR and the Mayor's office agreed to work towards Trans Day Of
Remembrance in November.

Pride (the Pride rally) however Iol.,.is a much more appropriate time to honor Sylvia/Marsha/STARR, in my
opinion. With HOP's permission I'd be honored if STARR could utilize the rally as an event to receive said
proclamaticn (if, it's possible on the Mayor's office side of things).

*If we can pull this off, Mayor's office will probably read something; couldn't take more than 4, 5 min tops (1),
then a bried phote op with myself, HOP and a few community folks. | have no intention of speaking longer than
30 seconds, apart from a quick ‘Thanks’ as Sylvia's daughter, current STARR E.D..

I'd like the crowd to learn about Sylvia and Marsha, and to see STARR still exists.
On May 14, 2018 5:45 PM, "Amanda Younger” <amanda@nycpride.org> wrote:
Hey Mariah,

Thank you for your interest in participation in the Rally. Look forward to hearing from you about the
announcement. Is this with a specific dept of the City? or an announcement to the City?

BEst,

Amanda

On Mon, May 14, 2018 at 5:42 PM, Chris Frederick <chrisf@nycpride.org> wrote:

Hi All,

Wanted to introduce you to Mariah Lopez. She was hoping to work with the city to do an announcement at
this year's Rally. I'll let her provide further details on this initiative. Think it could be a great fit for the Rally.
+ ¢ Mariah,

Amanda is our Event Manager for the Rally and Darragh Dandurand is our Rally Board Director. They
would be your point of contact for all things Rally.

 

 

6/27/19, 11:52 AM
 

 

se 1:19-cv-06065-CM Document 2 Filed 06/27/19 Page 22 of 67 !

Lawyers For Children Maif? wd: Mariah Lopez Intro - Rally Idea https://mail.google.com/mail/u/07ik=23c66ef499&view=pt&sear... |
|

' | Best, |

2

| Chris

: Chris Frederick

Managing Director
Pronouns: He / Him / His

154 Christopher St., Suite 1D
New York, NY 10014

T: 212-989-2145

F: 212-807-7436

www. nycpride.org

|
NYC Pride | Heritage of Pride, Inc. |
|
|

 

Amanda M Younger
Events Manager

NYC Pride | Heritage of Pride, Inc.
154 Christopher St., Suite 1D

New York, N¥ 10014

T: 212-807-6314

F: 212-807-7436

[Quoted text hidden]

 

3 of 3 6/27/19, 11:52 AM
1 of 2

 

 

 

Lawyers For

Arthur Bergevin <abergevin@lawyersforchildren.org>

Children

Fwd: Recap, yesterdays meeting
1 message

 

 

mariah lopez <mariah4change@gmail.com> Thu, Jun 27, 2019 at 11:53 AM
To: "abergevin@lawyersforchildren.org" <abergevin@lawyersforchildren.org>

---------- Forwarded message —-------

From: Zoe Gorringe <zoe@nycpride.org>
Date:, Fri, Jun 15, 2018 at 6:46 PM

Subject: Re: Recap, yesterdays meeting

To: mariah lopez <mariah4change@gmail.com>

 

Hey Mariah!
Just want to confirm on Columbia Research Staff - 's this a separate registered group?

Best
Zoe

On Fri, Jun 15, 2018 at 11:11 AM, mariah lopez <mariah4change@gmail.com> wrote:
Hey Darragh and Chris,

Sending this email as a recap of what was discussed and agreed upon yesterday during our meeting to
discuss the Pride Rally and other events.

1. Pride Rally Speech (My plan is to arrive my 5pm);

Speech will be 4/5 minutes long. Will cover (briefly..) history of Trans movement, STARR, and issues which
we ALL must dedicate time to addressing, including homeless/poverty, HIV/AIDS, and passage of GENDA in
time for World Pride 19. *! will attempt to coordinate with NAN and the Rev Al Sharpton to see if he or
another NAN rep can occupy space with STARR on stage during my remarks.

*HOP has committed, as per my request, approximately 1 min for the Rev Sharpton to wish the crowd
happy Pride and to push for GENDA, if he so chooses. | believe that New York can use all of the help
it can get to push GENDA and keep it in the press and media as a priority for elected officials this fall
if and when Dems take back the legislature.

' 2. Pride March, 6/24 12 noon;

. Columbia Research Unit staff will be marching will STARR (they will have a small banner). Also, STARR
; asking the youth and staff of at least three non profits to join STARR in the front of the march; Ali Forney
Center, National Action Network Youth Huddle, and New Alternatives.

Having the youth, especially many homeless and fester youth, up front, is what Sylvia and Marsha would
want, and give the youth the most time to party after the march, in ways that are age appropriate and family
friendly.

Given all ihe recent press coverage of queer youth and young adult issues, (STARR and HOP) making sure

 

6/27/19, 11:54 AM

 
; Case 1:19-cv-06065-CM Document 2_ Filed 06/27/19 Page 24 of 67 ;
Lawyers For Children Mail - Fwd: Recap, yesterdays meeting https://mail.google.com/manl/u/07ik=23c66ef499&view=ptd&sear...

the front of the march is appropriately lead by these same resilient individuals, simply makes sense.

| am including appropriate NAN, New Alternatives, AFC, and Columbia staff in this email. | will also send a
follow up email to each individual org' to ensure maximum coordination and communication on all ends.

Lt super excited......it's almost Here! YAAAAAAYYYY

Co-Executive Director, FGCC (formerly the Fort Greene Youth Patrol).
Executive Director

STARR, Founded 1969.

| starrnationalsupport.squarespace.com

i -—
i .
| Mariah Lopez

Zoe Gorringe
March Coordinator

NYC Pride | Heritage of Pride, Inc.
154 Christopher St., Suite 1D

New York, NY 10014

Tel: (212) 807-6327

Mariah Lopez

Executive Director
STARR, Founded 1969.

2 of 2 6/27/19, 11:54 AM
 

 

Lawyers For Children Mail PRG: Schea¥a RRs Mp Pocument 2 wl of 96 laa 5h lecerioossiewernascar

1 of 2

Lawyers For

ae Arthur Bergevin <abergevin@lawyersforchildren.org>
Gira

 

 

Fwd: Scheduled Meeting, HOP and STARR

1 message

 

mariah lopez <mariah4change@gmail.com> Thu, Jun 27, 2019 at 11:55 AM
To: "abergevin@lawyersforchildren.org" <abergevin@lawyersforchildren.org>

---------- Forwarded message ---------

From: mariah fopez <mariah4change@gmail.com>

Date: Tue, Jun 4, 2019 at 4:41 PM

Subject: Fwd: Scheduled Meeting, HOP and STARR

To; David Contreras Turley <David.Turley@exec.ny.gov>, Jason Starr <Jason.Starr@exec.ny.gov>

CC: Alphonso. David@exec.ny.gov <Alphonso. David@exec.ny.gov>, Aryah Elle <aryah69@gmail.cam>,
Nathanael Holley <nate.holley@gmail.com>, Sharron Cooks <msscooks@gmail.com>,
syria_jackson@hotmail.com <syria_jackson@hotmail.com>

Hello

The issues being discussed at the meeting between STARR and HOP are of the utmost importance; Cultural
sensitivity, Trans-prominence, historical accuracy.

New York State funded World Pride material (media, literature and other material sold and displayed at the new
World Pride pop-up shops) does not reflect STARR, and it’s/our contributions and accomplishments. Race and
class seem to be factors in this revisionist histary. These sites (World Pride pop up shops with NYS tax payer
dollars) and related material, combined with the March/procession implies a false narrative. Visitors and
tourists are effectively being lied tc. -

These visitors and tourists are given the impression that STARR no jonger exists. | have cc’d multiple STARR
chapter heads and members. I’ve also beo’d Trans United Fund, which is STARRs fiscal conduit.

Trying to erase us, isn’t gonna work.
David, can you make the meeting at HOP next Monday night?

---------- Forwarded message ---------

From: Chris Frederick <chrisf@nycpride.org>

Date: Mon, Jun 3, 2019 at 4:05 PM

Subject: Scheduled Meeting

To: mariah lopez <mariah4change@gmail.com>

CC: Maryanne Roberto <maryanne@nycpride.org>, David Studinski <stuas@nycpride.org>

Hi Mariah, ,
Apologies for the delay in getting back to you, I'd like to set up a meeting between yourself, our Co-Chairs, and

myself. It looks like we could do this on June 10th at 6pm or June 11th at 5pm at 154 Christopher St. Would
you be free for an open discussion about your concerns during those times? Please let us know.

6/27/19, 11:56 AM

 

 
 

 

Lawyers For Children Mail 486. 1eAS6V-G095:SIy 2 nd” cument 2 lee, gel27ia9 €.com/ Fa ian 2S eetso9&view= =pt&sear,., |

Best,
Chris

Chris Frederick
Executive Director
Pronouns: He / Him / His

|
|
|
|
|
|
|
|
|
NYC Pride | Heritage of Pride, Inc.

112 Christopher St.
New York, NY 10074

T: 212-989-2145

F: 212-807-7436

www. nycpride.org

Mariah Lopez

Executive Director

STARR, Founded 1969.
|

Mariah Lopez
Executive Director
STARR, Founded 1969.

2 of 2 6/27/19, 11:56 AM
 

 

Lawyers For Children Mail CASE. SiS PACES PRN Roe pcument 2 wEllG9.96/ g oo xf 2 Pith obR b6cr499&view=pt&sear...

lof2

Lawyers For

 

‘ ji Arthur Bergevin <abergevin@lawyersforchildren.org>
Children

 

Fwd: Shoot Tomorrow for NYC Pride March Telecast

1 message

mariah lopez <mariah4change@gmail.com>

Thu, Jun 27, 2019 at 11:53 AM
To: "abergevin@lawyersforchildren.org” <abergevin@lawyersforchildren.org>

6/27/19, 11:54 AM

 

 
 

Case
Lawyers For Children Mail FRG hbo Romo oe or

2 of 2

 

Hoe Teaneton otc Bocument 2 nti roses ont A OfuiO nS coset4o9&view=pt&sear..

arereneeee Forwarded message ---------

From: Karen DeMasi <Karen.DeMasi@img.com>

Date: Tue, Jun 5, 2018 at 12:44 PM

Subject: Shoet Tomorrow for NYC Pride March Telecast

To: mariah lopez <mariah4change@gmail.com>

CC: Chris Frederick <chrisf@nycpride.org>, Nikkita Thompson <nikkita@nycpride.org>, Dan Gingold
<dgingold@gmail.com>

Hi Mariah — we are confirmed for tomorrow at 3:00PM at Christopher Street Pier to interview you
and Erica. Please confirm. Many thanks

Karen

Karen DeMasi | IMG Original Content
Coordinating Producer
Karen.demasi@img.com

O: 212-774-4614 | C: 917-769-6344

The preceding e-mail message (including any attachments) contains information that may be confidential,
may be protected by the attorney-client or other applicable privileges, or may constitute non-public
information. It is intended to be conveyed only to the designated recipient(s) named above. If you are not an
intended recipient of this message, please notify the sender by replying to this message and then delete all
copies of it from your computer system. Any use, dissemination, distribution, or reproduction of this
message by unintended recipients is not authorized and may be unlawful.

6/27/19, 11:54 AM

 
 

The business of@agepfidk9-cv-O6065-CM Document 2 Filed 06/27/19 Page 29 of 6 Page 1 of 28

SIGN [IN

FT Magazine
The business of
gay pride

Pride events have become
a commercial success, but
are they losing sight of their
political roots’?

St

https://amp.ft.com/content/228207c6-5 46-1 le6-ae3f-77baadeb 193 6/27/2019

 
 

 

 

The business of BRP pridg-CV-O6065-CM Document 2 Filed 06/27/19 Page 30 of 6/Page 9 of 28

 

https://amp.ft.com/content/228207c6-5£46-1 1e6-ae3{-77baadeb1¢93 6/27/2019
 

 

The business of BBpkid@-Cv-06065-CM Document 2 Filed 06/27/19 Page 31 of 67Page 3 of 28

 

https://amp.ft.com/content/228207c6-5f46-1 1e6-ae3f-77baadeb1c93 6/27/2019

 
 

The business of BBP ptide-Cv-06065-CM Document 2 Filed 06/27/19 Page 32 of 6/Page 4 of 28

The Pride march along Fifth Avenue, New York, June 2076 © Daniel
Shea/Webber Represents

“Gay Christmas”, more formally known as Pride, is held in
New York every June. InterPride, which represents Pride
organisers around the world, estimates that New York’s is
one of the three biggest such events, along with those in
Madrid, held each July, and Sao Paulo in May. This year,
NYC Pride included not only the march for which the
movement is famous — during which two million spectators
line the streets of Manhattan to cheer the passing floats of
big brands and non-profit organisations — but also the
party on the pier (a woman’s event called Teaze), a VIP

htips://amp.ft.com/content/228207c6-5f46-1 le6-ae3f-77baadeb1c93

6/27/2019

 

 
 

 

 

The business of B5ptide -Cv-06065-CM Document 2 Filed 06/27/19 Page 33 of 6 Page 5 of 28

rooftop party and, at the start of the week, a Pride
Luminaries Brunch, a $50-a-ticket event serving canapés
including cubes of French toast and pieces of bacon, held in
clothes pegs suspended along a string.

© Daniel Shea/Webber Represents

The man responsible for New York’s week-long “event
series”, as he puts it, is Chris Frederick, a friendly, articulate
33-year-old with a background in events management.
Since he became managing director in 2009, NYC Pride has
grown “pretty dramatically”, he tells me when we meet at
the organisation’s small basement offices in the West
Village, where he sits at a desk with a plaque bearing the
words: “Get it, girl.” The event’s budget has almost trebled
in that time. This year’s total is an estimated $2.4m; about
half comes from sponsorship, which has increased by a
factor of 10 over the course of his tenure; the rest comes
from ticket sales, fundraising events and float registration
fees. Over the same period, the number of people attending
the march has grown by a third. (The make-up of the crowd

https://amp.ft.com/content/228207c6-5£46-1 1e6-ae3f-77baadeb1c93

6/27/2019
 

 

The business of B8eptide-CV-06065-CM Document 2 Filed 06/27/19 Page 34 of 6 Page 6 of 28

has changed too: a survey undertaken by NYC Pride in 2014
found that more than a quarter of people at the march
identified as straight, a figure Frederick calls “kind of mind-
bogglingly” high.)

 

 

 

 

 

https://amp.ft.com/content/228207c6-5£46-1 1e6-ae3f-77baadeb1¢93

 

6/27/2019

 

 

 
 

 

The business of B5Sptid2-cv-06065-CM Document 2. Filed 06/27/19 Page 35 of 6 Page 7 of 28

 

The police raid on the Stonewall inn on June 28 1969 fed to riots that served
as a catalyst for the LGBT Movement © NY Daily News Archive/Getty

Images

The global Pride movement began on June 28 1969, about a
mile uptown from the Teaze pier, when police raided the
Stonewall Inn, a gay bar on Christopher Street in the West
Village, and provoked a riot among its patrons that lasted
for two days. “Gay power! Isn’t that great!” remarked the

https://amp.ft.com/content/228207c6-5f46-1 1e6-ae3{-77baadeb1c93 6/27/2019

 

 
 

 

 

The business of BSP ptid@-Cv-06065-CM Document 2 Filed 06/27/19 Page 36 Of 67Page 8 of 28

Beat poet Allen Ginsberg, who lived nearby, after hearing
about the commotion. “It’s about time we did something to
assert ourselves.”

vAdvertisement

ing

Complex

Vela aa Comet Ceh dela ee
WE LISTEN.

WE CHALLENGE.
WE CO-CREATE,

 

The annual marches and events — mainly small,
commemorative LGBT-rights protests — that took place in
the first few years following the riot would be almost
unrecognisable to modern Pride supporters. The Reverend
Troy Perry, one of the organisers of the first Pride parade in
Los Angeles in 1970, has said that when he requested a
permit for the event, the local police chief told him it “would
be the same as giving a permit to a group of thieves and
robbers”. This year in New York, by contrast, an NYPD
police vehicle, painted with rainbow stripes and bearing a
sign reading “NYPD out and proud”, was part of the parade.

At the start of this year’s march, between police barriers,
drag queens and assorted celebrities and politicians
(including Democratic presidential candidate Hillary
Clinton), I find Sue Doster, a warm, bushy-haired volunteer
who has been on the board of NYC Pride on and off since
1990. Her role today is “strategic planning director”, and
she surveys the screaming millions before her with a
demeanour somewhere between Mary Poppins and a
military leader. “Controlled chaos!” she shouts over the
racket. “That’s the best we can hope for!”

https://amp.ft.com/content/228207c6-5f46-1 1e6-ae3f-77baadeb1c93

6/27/2019

 
 

 

The business of BRlptid& -Cv-06065-CM Document 2 Filed 06/27/19 Page 37 of 6/Page 9 of 28

© Daniel Shea/Webber Represents

 

New York’s Pride is at the forefront of a phenomenon that is
proliferating around the world. “The pride movement has
grown drastically in the past 10 years,” says Frank van
Dalen, vice-president of InterPride. The organisation is in
the process of compiling a complete record of all the events
in the world; so far it has identified 944.

Among the newest Prides, according to Van Dalen, are those
launched in traditionally homophobic countries such as
Rwanda, in 2014, and Jamaica, in 2015. Meanwhile, those

https://amp.ft.com/content/228207c6-5f46-1 le6-ae3f-7 7 baadeb1c93 6/27/2019

 

 

 
 

The business of BSptid2-Cv-06065-CM Document 2 Filed 06/27/19 Page 38 of (Page 10 of 28

already in existence are growing rapidly, even in more
politically conservative areas. Matt Comer, a board member
of Charlotte Pride, North Carolina, the state that in March
this year passed the infamous HB2 “bathroom bill” (an act
that, among other things, eliminates anti-discrimination
protections for all LGBT people and legislates that
individuals may only use bathrooms that correspond to the
sex they were assigned at birth), describes the growth of
their event in recent years as “phenomenal”. He estimates
that attendance has increased tenfold to 120,000 people
between 2010 and 2015.

The Diet Coke float af NYC Pride 2016 © Daniel Shea/Webber Represents

If brands were a big feature of the Teaze party, at the main
New York march they threaten to be the main attraction. An
enormous silver Diet Coke float rolls down Fifth Avenue
blaring out Shania Twain’s “Man! I Feel Like a Woman!”,
while cast members from Orange is the New Black, the
popular TV series about inmates at a women’s prison, wave
regally from the deck of a giant orange Netflix float. At the

https://amp.ft.com/content/228207c6-5£46-1 1e6-ae3f-77baadeb1c93

6/27/2019

 

 
 

 

 

The business of @Beptid@-cv-06065-CM Document 2 Filed 06/27/19 Page 39 of 6Page 11 of 28

far end of the route, an enormous billboard for Google’s
Android phone operating systems, a mosaic of rainbow-
coloured phone screens, towers over the Stonewall Inn: “Be
together, not the same.”

Corporate sponsorship of the world’s bigger Prides is not
new. At the archive of the Lesbian, Gay, Bisexual &
Transgender Community Center in the West Village, there
are old programmes from past New York events: up until
the early 1990s, they were populated almost entirely with
adverts for adult video stores and Aids medications. But in
1996 Miller Lite beer came on board as a major sponsor.
Over the past decade, there has been a significant upswing
in businesses targeting these events — and the gay
community in general.

© Daniel Shea/Webber Represents

“Companies are becoming much more comfortable with
being a part of Pride celebrations,” says Frederick. His
previous experience in events marketing has to an extent
facilitated this: according to Sue Doster, the Pride

https://amp.ft.com/content/22820706-5£46-1 le6-ae3t-77baadeb 1 c93 6/27/2019

 

 

 
 

organisation has benefited from his ability to build lasting
relationships with brands. “That was his charge,” she says:
“Bring in the sponsors.” This year, 16 Global Fortune 500
corporations, including Walmart, Delta, AXA, Netflix, Bud
Light, Unilever, BNP Paribas, Nissan and Disney, sponsored
the New York event, a number that has almost doubled
since 2012. T-Mobile was this year’s presenting sponsor, the
top level of corporate partnership, which Frederick says
usually costs about $175,000. London’s Pride, though half
the size of New York’s, has experienced similar growth in
the past decade: its sponsorship revenue, which this year
stood at £400,000, has grown 250 per cent since 2013.

Tiffany last year featured a gay couple in an ad for engagement rings for the
first time in its history © Tiffany & Co/Peter Lindbergh

The influx of funding mirrors a broader shift in the
advertising industry; companies that were once reluctant to
market to gay consumers now target them with vigour. One
of the first gay-oriented adverts was a VW Golf commercial
may or r may not be a couple. (It debuted during the famous
coming-out episode of the sitcom Ellen.) Nearly two decades
later, in January 2015, the jeweller Tiffany & Co featured a

https://amp.ft.com/content/228207c6-5f46-1 le6-ae3f-77baadeb1c93

The business of BSP pide -Cv-06065-CM Document 2 Filed 06/27/19 Page 40 of 6Page 12 of 28

6/27/2019

 
 

 

The business of BR tid -Cv-06065-CM Document 2 Filed 06/27/19 Page 41 of Page 13 of 28

gay couple in an ad for engagement rings for the first time in
its 178-year history. In June, Bud Light ran a TV ad in which
the comedians Seth Rogen and Amy Schumer are guests at a
gay wedding — “Bud Light proudly supports everyone’s
right to marry whoever they want,” says Rogen, before the
pair toast the grooms.

 

“Brand activations” at Pride events have also become
increasingly sophisticated. In July 2014, Burger King and
the advertising agency David launched a product called the
“Proud Whopper” during San Francisco Pride. The only
difference from its regular burgers was its rainbow
wrapping, which opened to reveal the slogan: “We're all the
same inside.” (After eating the Whopper, a girl interviewed
for the agency’s promotional video says: “A burger has never
made me cry before.”) At this year’s NYC Pride, in a nod to
North Carolina’s “bathroom bill”, there was a MasterCard-
sponsored toilet that could be used by anyone applying their
hands to a heart-shaped pulse sensor, the idea being that
anyone with a heartbeat could use it. “This restroom accepts
all humans,” read the tagline.

 

T-Mobile's float at NYC Pride 2016 © Stuart Ramson/AP

The appeal of the gay community to brands is multifaceted.
Its combined global spending power is estimated at $3.7n a
year, according to a 2015 report by LGBT Capital, a
corporate advisory and investment management company

https://amp. ft.com/content/228207c6-5f46-1 1e6-ae3f+7 7baadeb1c93 6/27/2019
 

 

 

The business of @8eptid@-cv-O6065-CM Document 2 Filed 06/27/19 Page 42 of GPage 14 of 28

focused on the LGBT consumer market. Perceived traits
such as style-consciousness, the early adoption of new
products, and a higher-than-average disposable income
make gay consumers a profitable target demographic, says
Daphne Kasriel-Alexander, a consumer trends consultant at
Euromonitor.

Brands are also increasingly recognising the cachet that
comes with aligning themselves with progressive social
causes. “There’s this moment where a controversial cultural
norm begins to shift,” says Jonah Sachs, co-founder of the
brand and innovation firm Free Range and author of
Winning the Story Wars (2012). “And # you hit it exactly
right, when it’s already sort of tipped but has not yet been
seized upon, you get a first-mover advantage in terms of
seeming highly socially relevant.”

“Diversity and inclusion is at the heart of our culture,” says
Liz Sullivan, an executive vice-president at T-Mobile US,
when I ask about its sponsorship of Pride. “Every year,
thousands of T-Mobile employees, allies and their families
participate in dozens of Pride events across the country, so,
of course, we want to do everything we can to support
them.” When I contacted Barclays, joint headline sponsor of
Pride in London, it invited me to its first LGBT “thought
leadership” event, where a panel including the first
transgender Barclays branch manager and the out former
Wales rugby player Gareth Thomas discussed the
importance of living life with “#nofilter”, the hashtag
adopted as a promotional slogan for this year’s event.

https://amp.ft.com/content/228207c6-5f46-1 le6-ae3f-77baadeb1c93 6/27/2019

 
 

RR EIEE

The business o€@sepkid@-cv-O6065-CM Document 2 Filed 06/27/19 Page 43 of 6Page 15 of 28

 

Sue Doster, left, of NYC Pride, with her wife Audrey Luce © @Daniel
Shea/Webber Represents

According to Chris Frederick, the increasingly prominent
role played by sponsors allows Pride to keep pace with the
demands of its growing audience. “Everyone wants
Madonna to show up at the event,” says Frederick.
“Everyone wants top-notch production; everyone wants an |
amazing experience — you can’t do that without funding.” |
NYC Pride, which earns revenue from some ticketed events

but which does not charge the public for attendance at the

main parade, relies heavily on sponsorship to cover the rest :
of its running costs. It struggles to solicit individual

 

https://amp.ft.com/content/228207c6-5£46-1 le6-ae3f-77baadeb1c93 6/27/2019
 

The business of Re ptide-Cv-06065-CM Document 2 Filed 06/27/19 Page 44 of 6Page 16 of 28

donations. “I don’t think we'll ever be the Ice Bucket
Challenge,” says Sue Doster.

But for many, commercialisation comes at too high a price.
At Reykjavik Pride in Iceland (attended each year by a third
of the country’s 300,000 population), sponsors are
prevented from displaying logos at the march — they are
featured, instead, on the event’s website and in ads in its
magazine. “The reason,” says the event’s treasurer
Gunnlaugur Bragi Bjornsson, “is to keep the focus on the
cause, what we have achieved and what is yet to be won.
One of our challenges is to not get too mainstream and lose
sight of our main goals; we believe it’s likely that corporate
floats would outshine our important message.”

In New York, a few days before the Pride march, I meet Kaki,
31, a drag performer wearing thick, Amy Winehouse-style
eyeshadow, and his friend Leela, 33, a black trans woman in
a snugly fitting bodycon dress. They tell me they will be
going to Pride that weekend, but with reservations. “The
true meaning is gone,” says Kiki, drawing on a vape. They
are disillusioned not just with Pride’s commercialisation but
also with the fact that, as its political power has been
diluted, it has lost sight of the remaining groups who still
suffer discrimination, such as transgender people. “Now,”
says Kiki, “it’s just a party on wheels going down the street.”

https://amp.ft.com/content/228207c6-5146-1 1e6-ae3f-77baadeb1c93 6/27/2019

 

 
 

 

The business of @8ptid@-Cv-06065-CM Document 2 Filed 06/27/19 Page 45 of 6Page 17 of 28

© Daniel Shea/Webber Represents

 

Behind the question of whether or not Pride has become
overly commercialised is another, larger one: if many of the
barriers that existed to LGBT equality in 1969 have since
been overcome, at least in the west, what is the purpose of
the event today at all? When I ask Michael Bronski, author
of A Queer History of the United States (2011) and a
professor of women and gender studies at Harvard, if
corporate involvement is threatening to dilute the message
of Pride, he points out that “it depends what you mean by
‘message’”.

https://amp.ft.com/content/228207c6-5f46-1 Le6-ae3f-77baadeb1¢93

6/27/2019

 

 
 

 

 

The business of B&F pkid@-Cv-06065-CM Document 2 Filed 06/27/19 Page 46 of 6Page 18 of 28

Pride’s identity, he says, has undergone a gradual but
significant shift over the past half-century. “These events
really switched from an overtly political stand to one that is
more inclusive of lots of people, more embracing of a
broader ‘Pride’ agenda — meaning, to feel good about being
gay, rather than demanding change.” What was once a
“march”, he adds, is now, tellingly, more widely referred to
as a “parade”. He argues that depoliticisation is inevitable as
an event becomes mainstream. “The larger a movement
gets, the more conservative it becomes, because Its message
gets watered down. If Black Lives Matter became really,
really big, they'd be much less radical than they are now.”

 

Marchers with a banner at Pride in Entebbe, Uganda, in August last year ©
Isaac Kasamani/AFP/Getty images

Elsewhere in the world, Pride remains radical; a necessary,
and often brave, riposte to violence and oppression. Early
this month, during a week of Pride events in Uganda, police
raided a beauty pageant that featured transgender
contestants. They arrested more than 16 people and,
according to Human Rights Watch, “detained hundreds
more for over 90 minutes, beating and humiliating people;
taking pictures of lesbian, gay, bisexual, transgender, and

https://amp.ft.com/content/228207c6-5f46-1 le6-ae3f-77baadeb1¢93 6/27/2019
 

intersex Ugandans and threatening to publish them”, One
person jumped from a sixth-floor window to escape police
violence.

Same-sex conduct remains punishable with jail time in
Uganda under a colonial-era “anti-sodomy’” provision;
according to Maria Burnett, a senior researcher for the
Africa division of Human Rights Watch, there has been “a
significant escalation in vitriolic homophobic rhetoric from
government officials over the past 10 years”. Isaac Mugisha,
the co-ordinator of Pride Uganda, perseveres in running five
days of events every year: as well as a lesbian and bisexual
night and a beauty pageant, Pride also includes a visit to a
local hospital, and the distribution of lubricants and
condoms on the streets of Kampala.

Demonstrators taking part in the first mass rally in support of gay rights on
July 26 1969 in New York © Fred W. McDarrah/Getty images

The event has been running since 2012, and has not yet
secured a sponsor. Mugisha offers an interesting perspective
on the question of commercialisation: he tells me that the
involvement of business would help to promote his cause,

https://amp.ft.com/content/228207c6-5{46-11e6-ae3f{-77baadeb1c93

The business of @Bepkid@-CV-O6065-CM Document 2 Filed 06/27/19 Page 47 of 6Page 19 of 28

6/27/2019

 

 
 

 

 

The business of @& prid@-CV-06065-CM Document 2 Filed 06/27/19 Page 48 of 6Page 20 of 28

lending it visibility and legitimacy in the eyes of the rest of
the population. “One of the things that is really most
important is getting private companies supporting Pride,”
he says. “That [would be] a huge achievement to us, because
that would mean that the responsibility was shifting from
ordinary individuals and becoming a national cause — that
all Ugandans would look at this as a human rights struggle.”

In the US, although the gay rights movement has made
great strides, there are still battles to be fought. Almost
exactly a year after a Supreme Court ruling legalised gay
marriage across the US, the nation suffered the deadliest
attack on LGBT people in its history. On June 12, Omar
Mateen shot and killed 49 people in a gay nightclub in
Orlando, Florida. At the front of the New York Pride march
two weeks later, the massacre was marked by 49 people
wearing veils over their faces, each carrying a white sign
bearing the name and date of birth of one of the victims.

At the Luminaries Brunch I meet Robert Pinter, a man in
his sixties. “I get emotional just talking about it,” he says
when we discuss the Orlando killings. “It resonates with
every single LGBT person.” He points out that gay people
continue to suffer violence in the US that often goes
unreported. He gestures for me to feel his forearm, where
there is a small solid ball under the skin — a bullet from a
drive-by shooting that took place outside a gay bar in
Milwaukee when he was a teenager. “You talk about
terrorism,” he says. “To fecl as a gay person every time you
go on the street, if you're identified as gay, you can be
subject to some sort of violent attack by someone who’s a
hateful person — it’s something that we've pretty much all
been conditioned to deal with on a daily basis.”

https://amp.ft.com/content/228207c6-5146-1 1e6-ae3f-77baadeb1¢93 6/27/2019

 
 

The business oGaseptid@-cv-O6065-CM Document 2 Filed 06/27/19 Page 49 of GPage 21 of 28

Drag queen Jessie Hatter at NYC Pride in June © Daniel Shea/Webber
Represents

It is in this respect that Pride, even if its politics have been
attenuated, remains powerful; it provides a safe and
convivial space, free from fear and judgment, for individuals
who may have suffered discrimination elsewhere. And in a
consumer society, the presence of big, market-leading
brands, including family names such as Disney, can provide
part of that sense of support, as Isaac Mugisha pointed out.
Beyond Pride, some corporations are taking active steps to
effect change in laws concerning LGBT rights — this year, a
number of brands, among them General Electric, Whole
Foods and Pepsi, refused to do business with the state of
North Carolina in response to the passing of the HB2
“bathroom bill”.

At the march, I spot a great plume of silver hair that erupts
above the heads of the crowd. It belongs to Jessie Hatter, a
slim, corseted drag queen whose spectacular height owes a
debt to the towering red platform heels on which she is
perched. Aged 24, she started doing drag two months ago,

https://amp.ft.com/content/228207c6-5f46-1 1e6-ae3f-77baadeb1c93 6/27/2019

 

 
 

The business of@geptidO-cv-O6065-CM Document 2 Filed 06/27/19 Page 50 of Gage 22 of 28

she tells me, and this is her first time at Pride. “My family’s
not too accepting of what I do,” she says. Her mother hasn’t
spoken to her since she started performing. “But it’s nice to
know that I could build my own family.” She looks around at
the masses. “Every single person in this parade, whether
they know it or not, we’re all family.”

© Daniel Shea/Webber Represents

 

As Pride continues to evolve, it may be that the debate over
its commercialisation proves, to a large extent, to be a
generational one. “If you take people my age,” says Michael

hitps://amp.ft.com/content/228207c6-5f46-1 1e6-ae3{-7 7baadeb1 c93 6/27/2019

 
 

 

The business of @eeptid@-cv-06065-CM Document 2 Filed 06/27/19 Page 51 of 6Page 23 of 28

Bronski, who was 20 when the Stonewall riots took place,
“down to people in their mid-forties, they grew up in a very
different political atmosphere than younger people, who
grew up with the notion that same-sex marriage might
happen, that the Aids epidemic was over.” He points to the
different expectations of millennials, who have grown up in
a “commercialised culture” — one in which it is increasingly
accepted that every aspect of life, both on- and offline, will
be colonised by marketers.

Airbnb’s mobile pop-up at Pride in San Francisco in June 2015 © Airbnb

At the base of the Teaze pier, beside a double-decker Bud
Light trailer, I meet one of Pride’s newest fans. Lila Luna,
23, is a student from California with cropped brown hair
and baggy jeans who is in the city for the summer with two
female friends. It’s their first time at this event, and they’re
impressed. “This is so great,” says Luna, looking around at
the dancing masses. “Events like this are super-important.”

I ask what she thinks of the idea that Pride has become too
commercial — and that, in the process, it has lost some of its
original message. “I’ve heard people saying that, and it’s
bullshit!” she says sharply, pointing her beer at me. The
friends, one of whom has taken the opportunity to cling on
to my arm with her beer-free hand, nod in agreement.

https://amp.ft.com/content/228207c6-5£46-1 le6-ae3f-77baadeb1¢93 6/27/2019

 
 

 

The business of @8&pkid@-CV-06065-CM Document 2 Filed 06/27/19 Page 52 of Page 24 of 28

T-Mobile’s free “Mobilize for equality” rucksacks swing from
their shoulders. “If Pride didn’t get commercial support,”
concludes Luna, “it wouldn’t be as big. And we like it big!”

© Daniel Shea/Webber Represents

https://amp.ft.com/content/228207c6-5f46-1 Le6é-ae3f-77baadeb1¢93

6/27/2019

 
 

 

The business of @HEpkid@-Cv-06065-CM Document 2 Filed 06/27/19 Page 53 of OPage 25 of 28

© Daniel Shea/Webber Represenis

© Daniel Shea/Webhber Represents

https://amp.ft.com/content/228207c6-5f46-1 1le6-ae3f-77baadeb1¢93 6/27/2019

 

 

 
 

The business of @B8eptid@-Cv-06065-CM Document 2 Filed 06/27/19 Page 54 of 6Page 26 of 28

Revellers af NYC Pride on Fifth Avenue © Daniel Shea/Webber Represents
India Ross is an FT Weekend journalist

Photographs: Daniel Shea/Webber Represents; Isaac
Kasamani/AFP/Getty Images; NY Daily News Archive via
Getty Images; Fred W. McDarrah/Getty Images; Stuart
Ramson/AP; Tiffany & Co/Peter Lindbergh; Airbnb

Copyright The Financial Times Limited . All rights reserved. Please don't
copy articles from FT.com and redistribute by email or post to the web.

poectennaramnnanscrananiminaiincinaaccnat

iC View comments: :

FT Magazine

 

 

https://amp.ft.com/content/228207c6-5£46-1 1e6-ae3f-77baadeb1c93 6/27/2019

 
 

 

experience’ — restaurant review
June 27, 2019 10:33 am

Boris, Corbyn and other English archetypes

June 27, 2019 4:01 am

 

America’s new redneck rebellion

empire
June 27, 2019 3:00 am

How ancient rituals help us adapt to the digital

June 26, 2019 3:48 pm

 

 

https://amp.ft.com/content/228207c6-5f46-11e6-ae3f-77baadeb1¢93

 

6/27/2019

 
 

 

 

The business of #§lphd@-cv-06065-CM Document 2 Filed 06/27/19 Page 56 of Page 28 of 28

 

 

https://amp.ft.com/content/228207c6-5f46- 1 1e6-ae3f-77baadeb 193 6/27/2019
 

 

Case 1:19-cv-06065-CM Document2 Filed 06/27/19 Page 57 of 67

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK

 

Mariah Lopez
The Strategic Trans Alliance for Radical Reform

v

InterPride Inc, Heritage of Pride Inc,
Mayor Bill DeBlasio,

the New York City Police Department,
John and Jane Doe’s 1-20

 

COMPLAINT
PARTIES

Mariah Lopez

Plaintiff Mariah Lopez is a United States citizen currently residing in New York, Plaintrff is a trailblazing
legal advocate for several social justice causes, most notably as a champion for transgender rights;
Plaintiff Mariah Lopez is the current executive director of Strategic Trans Ailiance for Radical Reform
(STARR), a nonprofit founded in New York City in June 1969.

Strategic Trans Alliance for Radical Reform

Strategic Trans Alliance for Radical Reform (STARR) was founded in New York City in June 1969
during the Stonewall Rebellion by Marsha P. Johnson and Sylvia Rivera, They started STARR—then
titled “Street Transvestite Action Revolutionaries"— as a way to address the issues they found important:
hunger, homelessness, police violence, and criminal justice reform.

Today, STARR has chapters in multiple states across the U.S., which are made up of members and allies
from all walks of life, addressing essentially the same issues Sylvia and Marsha did—poverty
homelessness, violence, and barriers to accessing healthcare. STARR combines grassroots guerilla
organizing, with legal know-how and public healthcare expertise. STARR enjoys a fiscal sponsorship
agreement with Trans United Fund.

 

 
Case 1:19-cv-06065-CM Document2 Filed 06/27/19 Page 58 of 67

STARR, as a competitor and as consumer in the Pride industry marketplace, has been injured by the
actions of the Defendants,

TnterPride

InterPride is a 501(c)(3) charity that contrals the worldwide licensing and other business opportunities
related to the branding and promotion of “Pride’-related events, such as WorldPride. Founded in 1982
and incorporated in Texas, InterPride now has 280 member organizations from 53 countries. It is funded
by membership dues, sponsorship, merchandise sales and donations from individuals and organizations,

Heritage of Pride

Heritage of Pride is a charity that organizes New York City’s largest parade and other related events,
known as NYC Pride. A 501 (c)3 tax-exempt organization incorporated in the state of New York, Heritage
of Pride was formed in 1992 and took over parade-planning responsibilities from the Christopher Street
Pride Festival, a similar nonprofit which organized the Pride parade and related events until allegations of
mob involvement, money laundering and even murder related to the Pride parade and subequent festival
in Greenwhich Village, forced them out of the Pride business,

Mayor Bill DeBlasio

As mayor of New York City, Bill DeBlasio is a direct party or beneficiary of the antitrust allegations set
out in this complaint, The City benefits from Stonewall! having occurred here in more ways than social
progress and collateral tourism dollars, Especially as Pride has grown as an industry and WorldPride 2019
was licensed for NYC Pride, Mayor DeBlasio is furthering and supporting these monopolistic practices
between Heritage of Pride, InterPride, and the city.

The ability of Heritage of Pride to use the Police as event security-—as “muscle’—adds a layer of brute yet
also passive aggression not usually seen in antitrust cases
(*NYPD-Issued Parade Permit = “manpower”)

The City (officials and agents of the Mayor) have offered aid and preference to Heritage of Pride in
violation of the Fourteenth Amendment, the Sherman Antitrust Act, and the Clayton Act by allowing
Heritage of Pride to enjoy exclusive rights to host and produce Pride events at the expense (and
protection) of taxpayers police dollars.

New York City Police Department
The New York City Police Department (NYPD) opetates the Police force and department, for the City of
New York. The NYPD is in charge of reviewing permits for public gatherings, approving said permits,
and providing police officers for crowd control; NOT so the NYPD can be used as a private security force
for the group or individuals granted a permit.

BACKGROUND

 
Case 1:19-cv-06065-CM Document2 Filed 06/27/19 Page 59 of 67

 

Plaintiff Mariah Lopez first made contact with Heritage of Pride in 2017-2018 in order to execute lawful - | Commented [1]: exact date?
duties as the head of STARR, itself a brand and provider of goods, products and services, in order to —
sclicit community partnerships and financia! opportunities. In other words, Plaintiff became a NYC Pride i a .
industry competitor. , :

 

The duality of Plaintiff's interest and responsibilities should have no bearing on the facts of this case and
certainly not the law. : .

Plaintiff Mariah Lopez, in her capacity as a private citizen, asserts from the outset of these filings that a
cleat conflict is now present—or at least for the first time—between Plaintiff's rights as a private citizen
and Plaintiff's role as executive director of STARR. As such, this case may need to be evaluated by a
legal and/or ethics professional, along with any other means to remedy potential conflicting interests and
responsibilities identified by the court.

As head of STARR, Plaintiff does not forfeit any legal rights or protection as a private citizen per se, and,
Plaintiff only became aware of the scandalous behavior and antitrust violations committed by the
Defendants in her role as STARR’s executive director.

At this time, Plaintiff alleges and asserts misconduct and wrongdoing committed by all of the Defendants.
This misconduct and wrongdoing have harmed the Plaintiff physically, financially, and emotionally.

This Court may find it in the interest of justice to appoint counsel for Plaintiff or STARR as an
organization, Either way, Plaintiff lays bare this potential conflict.

Since approximately May 2017 the Heritage of Pride has engaged in a pattern of behavior that violates
Plaintiff's rights under the First, Fighth and Fourteenth Amendments of the U.S, Constitution, as well as
the Sherman Antitrust and Clayton Acts.

 

Plaintiff participated in the 2018 Pride March procession with the permission of the Heritage of Pride.
Plaintiff should have been protected by members of the NYPD as well as Heritage of Pride’s security
personnel, ‘

Instead, people working for the Heritage of Pride—seemingly as a security agent—subjected Plaintiff to
verbal abuse and threats of physical violence in response to, among other potential factors, Plaintiff's
request for the provision of reasonable accommodations guaranteed by the Amezicans with Disabilities
Act of 1990 (ADA), Examples of verbal harassment performed by Heritage of Pride personnel included
“Women don’t act like that” and ‘Aint nothing wrong with you.”

As this interaction was taking place during the march, an unnamed member of the NYPD, who was white,
mate, and wearing a tan suit, became involved. He affirmed that the Heritage of Pride agent was verbally
harassing, Additionally, the unnamed NYPD member affirmed that such harassment was motivated by the
Heritage of Pride agent’s perception of Plaintiff's gender identity, medical conditions, and disabilities,
The verbal harassment violated Plaintiffs rights under the First Amendment of the U.S, Constitution.

 
Case 1:19-cv-06065-CM Document2 Filed 06/27/19 Page 60 of 67

Plaintiff has video/photo proof to support these allegations from the 2018 Pride March.

On June 20, 2019, a male agent of the Heritage of Pride assaulted, harassed, and defamed Plaintiff inside
of the Heritage of Pride Welcome Center.

This behavior and conduct by Heritage of Pride staff, contractors and Board Members also violate
Plaintiffs rights and protections under 28 U.S. Code § 4101 Section II of the ADA, and various other

local, state, and federat laws and statutes.

InterPride and the Heritage of Pride are participating in practices which are in direct violation of the spirit
and letter of law within both the Sherman Antitrust Act and the Clayton Act.

The Pride parade, related events, merchandise and all other branding or promotion ventures represent an

industry worth billions of doltars. This industry stemmed from the events at Stonewall,

InterPride and Heritage of Pride are artificially suppressing competition in this industry; competition in
producing and branding of events; production and provision of products and services

The consumers in this industry are 1) large corporations which seek product and marketing opportunities
during Pride months (which has been expanded by InterPride to include Pride celebrations across the
globe; over the course of six or so months), and 2) the general public, consumers of material goods and
services, as well as nonprofits or other entities endeavoring to compete in the Pride marketplace

Heritage of Pride controls corporations” access to Pride events by requiring a hefty fee for floats, product
advertisement/placement, and official Pride licensing, Consumers of material goods and services
(including events accessed through the purchasing tickets) depend on Heritage of Pride to produce events
through partnerships, and the Pride industry in turn to produce products and goods. The quality and
subsequent improvement and innovation within this market area is controlled and negated by the stifling
grip held by InterPride and Heritage of Pride over the Pride industry.

In a cultural marketplace defined by television series like Pose and movies like Black Panther, consumets
are demanding diverse, culturally-competent, socially-conscious products and services.

It would be a reasonable assumption at this point in history, given current events and popular culture, that
American consumers within a mainstream marketplace would most likely agree that InterPride and
Heritage of Pride’s events and branding is lacking in authentic diversity and commitment to social justice.
Diversity of the market and availability of new products and services for consumers is overdue.

NYC Pride 2019 and WorldPride events produced by Heritage of Pride and InterPride appropriate the
images of people of color, like with photographs of LGBTQ people of color from 1969 to models of color
in contemporary art commissioned for this years Pride celebrations, But it’s a facade. Actual NYC Pride
events are culturally unfamiliar to many POC consumers.

 

Commented [2]: you are gaing te want to have some
numbers to back this up
Case 1:19-cv-06065-CM Document 2 Filed 06/27/19 Page 61 of 67

And with Afropunk and the Women's Marches as examples of relatively new entities that have recently
organized the production of large, complex events similar to Pride (including related events and spin-off
industries/markets), it is now clear that InterPride and the Heritage of Pride as a partnership, are facing
competition in the mainstream Millennial-friendly entertainment market area focused on social justice.
And they are threatened.

 

Activist culture and sociat justice events are more profitable than ever. oe . : ;

Without community-facing business and charities, large corporations haye no direct artery to consumer : oo .
niches, like Black transgender and LGBQ individuals, : :

Although at increased risk for early mortality by all measurable factors (AIDS; suicide; violence) and
therefore hopefully top priority for charities, Black transgender women are notoriously difficult to target
and reach with public health interventions and services. The partnership between pharmaceutical giant
Gilead and Housing Work, an HIV/AIDS nonprofit in New York City, is an example of a corporate-
charity collaboration intended to serve Black trans women.

The Pride Parade and other large expensive events provide a delivery system for the products and
advertising of large corporations to direct consumers,

 

Within this same system, large corporations are m many ways dependent on community/consumer facing
orgs or businesses (Housing Works, STARR, Heritage of Pride, the Women's March; Afropunk) to reach
consumers.

Conversely because these community/consumer facing orgs rely on large corporations to invest in Pride
events, healthcare, consumer goods, and annual/seasonal content, me, aan
things were bound to get near the line of antitrust violations. : ,

InterPride and Pride have most fikely violated antitrust laws within practices and agreements between its
vendors and corporate sponsors/partners So, : , /

It is easy to see how seemingly innocent business partnerships and product placement deals between
InterPride, Heritage of Pride and large corporations, could evolve nefariously into deals which lock
competitors out.

“Friends take care of Friends”. InterPride and Heritage of Pride most likely returned to the same watering
hole; the large corporations didn’t have to search for and vet a new organization each Pride season (under
the status quo),

InterPride and Heritage of Pride begin planning the following years Pride once the instant Pride ends,
days later. It’s easy to understand how exclusionary practices which lock out competition, develop.

It is not uncommon for Pride marketing partnerships to be branded around themes, such as this years : . . te |
Stonewall 50th; or World Pride. Se us |
Ne ee
" - - t 1 B ~ ~ ~ 1

Case 1:19-cv-06065-CM Document2 Filed 06/27/19 Page 62 of 67

Such partnerships by design, are usally quite lucrative and take years of exclusive dealing which may a a . , |
violate the law, to work out. . . :

Ifa small group of large corporations Or non profits control these partnerships via underhanded or
exclusionary practices, this violates the spirit of antitrust legislation on both state and local levels.

(NY), has always had a valuable, dominating stake in the Pride industrustry.

Within several years of its creation in 1992, Heritage of Pride was facing criticism from the TLGBQ
community in general for its alleged over dependence on corporate dollars as well as corporate influence,
in the parade planning process. Ironically, said corporate dollars and influence made Heritage of Pride
apparently impervious to the complaints from community, complaints that a parade rooted in the protests
by and homeless individuals in1969, now had finacnial giants such as JP Morgan Chase, as lead sponsors,

|

Because of the connection and history between New York/Stonewall/the Pride march, Heritage of Pride .
|

|

InterPride’s and Heritage of Pride’s own biographical histories, place their rise in control and influence of , oo
a worldwide Pride industry at the beginning of the AIDS crisis. In some ways this is booth telling and , |
chilling, due to the fact that money; money for antiviral treatment and drugs; money for resource and

housing for those dying from AIDS related iflness, money for education and research, money was scarce
in the 80’s and 90°s; money was at issue, |

It is during this period that InterPride and Heritage of Pride colluded to control and expand Pride as an
industry; excluding competition,

dollars, by the mid to late 1990's

InterPride’s and Heritage of Pride's original staffers and deal makers, must have been shrewd business
folk indeed, to build up such a brand and partnership (creating a multi billion dollar ndusiry), while tens
of thousands of people, many TLGBQ individuals, were hungry, homeless, and dying. The AIDS crisis at
full blaze. The U.S, government can be sure that deals which violate the spirit of antitrust legislation,
were brokered by InterPride and Heritage of Pride throughout these years.

InterPride and Heritage of Pride were jointly controlling branding and marketing areas worth millions of - . mo :
|

Whether InterPride and Heritage of Pride sought control the Pride industry or related events to get rich ot
net, is irtelevant. When it comes to violating the spirit of the Clayton or Sherman Acts, what matters (
what court must consider) is the legislative intent; to prevent or punish one or more characters who
conspire pulling the levers of power of large industries...worth Billions, or to discourage or deter
competitors,

InterPride have no legal or historical right to produce and contro! Pride events, this is where the New
York City Police Department comes in. Police officials refuse to grant other organizations besides
Heritage of Pride the necessary permits to attract corporate partners.

 
Leanne ee ee eee ee ee ee
: , | —_

Case 1:19-cv-06065-CM Document 2 Filed 06/27/19 Page 63 of 67

Large companies will nat consider organizations for partnerships, if the NYPD won’t provide a permit to . —
host the “NYC Pride” to the commumty/consumer facing organization, This goes without saying :

Over the years, multiple New York based non profits with historical roots and membership in the TLGBQ |
community have attempted to join Heritage of Pride in planning Pride: offering staff and resources up as |
non-profit equals, offering to partner with Heritage of Pride, and corporations,.,to produce the NYC Pride

events. , a .

Yet Heritage of Pride has refused all offeres of joint non profil partnerships with other New York based
non profits.

Heritage of Pride has maintained a culture of exclusion and efitism within its secretive,closed door
policies,

“Pay no attention to the man behind the curtait...... .” is the sentiment and cinematic moment realized by
Plaintiff Mariah Lopez when the operation side of the NYC Pride planning was partially revealed last .
year. Plaintiff had expected more formality and protocol; Plaintiff was disillusioned by the experience, , OS , ,

Most consumers of Pride merchandise and events have never heard of InterPride and/or Heritage of Pride.

Most don’t fully grasp or understand this relatively small organization's enormous control, over a os oe oo, |
market spans the globe, and who can access or compete in this market. A few select individuals. |

InterPride and Heritage of Pride's use of 501(3} status under the law, shields the pair from the vast : a :
majority of official or public scrutiny. Most of the general public have a reasonable belief they all , / ue
charities are rigorously audited, beyond reproach and who wouldn’t dare invite scandal by breaking the ea ae |
law; either staff or board members. Legal professionals and observers know better. ,
|
|

In 2018, The Strategic Trans Alliance for Radical Reform and Heritage of Pride began engaging in a

dialogue with Heritage of Pride (via meeting phone calls and in person meetings) with the objective of oe ;

finding the plan/agreement to best collaborate in planning of Pride 2019; 2019 (Stonewall 50th} seemed a 7 oe. - |
perfect time for a partnership which put Trans issues; products, services and goods, at the front of the / oo . ; oS / a, |
celebrations; at the center of Pride. Heritage of Pride made symbolic good faith gestures as a oS _

miscalculated effort to “control” STARR; distract and delay.

However Heritage of Pride was never negotiating in good faith, they used deceptive and underhanded,
dishonest and unethical tactics and practices to mislead STARR into believing that access to the planning
process was being somewhat democratized for the sake of producing the best Stonewall 50th events, and
services. This was not the case Heritage of Pride’s professional conduct and interactions with STARR
changed when STARR implied a tri-partnership on certain projects (STARR, Heritage of Pride,
*Unnamed Corporate Sponsor)
ee
° - 1 ~ —
. I : -

Case 1:19-cv-06065-CM Document2 Filed 06/27/19 Page 64 of 67

STARR wanted to try and produce the best World Pride; STARR was interested in puting corporations to
work for the “people”, through sweat equity, community service centered models for corporate
participation in Pride.

STARR proposed plan wasn’t all politics and reparations; STARR also mentioned lowering the cost of |
accessing the parade process for Corporations which aid Trans rights/causes year round, This created |
competition that Heritage of Pride did not appreciate...competing for the business of large corporations, ;
by lowering the fee STARR would charge large corporations to participate in “Pride”. . :
|
|
|

Stonewall 50th connection to New York City meant that, whichever organization could succesfully
navigate and overcome Government Restrictions on Entry requirement under the law, controlled World
Pride NYC. Even though STARR tried to obtain it on our own since 2017, STARR has been denied the
parade permit for either 5th or 7th avenues, the last week in Jue, two years in arow, The NYPD favors
the Heritage of Pride.

Heritage of Pride and STARR entered into an oral contract to apply for the permit for the World Pride
Parade permit from the NYPD jointly.

By effecting this lie and breaking the deal with STARR, InterPride and Heritage of Pride overcome the
first obstacle in moving towards monopolistic and anti competitive practices by overcoming
governmental restrictions or control on the Pride industry, without a Parade Permit (Government
Controlled access/entry) there is no Pride Parade. No Parade, no Pride ‘season’.

Tn the case of InterPride and Heritage of Pride and antitrust violations, an example of network externality
wold be the exponential growth of Pride and related products, expanding into the “family” friendl
market and genre, from adult only content.

In the not so distant past, Pride celebrations were adult’s only, 21 and over affairs. The rapid expansion of
the Pride industry into toys and cartoons from adult circuit parties and nude sexually charged events, is an
example of network externality.

As New York Pride grows larger and larger as a brand and industry, InterPride and Heritage of Pride also
seem to be involved practices which represent the definition of a natural monopoly. The cost of providing
the product of “Pride” is dropping for InterPride and Heritage of Pride, while the events and reach of
these events (products and services...) grow ever larger.

Extraordinary Retaliation
Both the Office of the Mayor and Heritage of Pride have engaged in Retaliation prohrbited under anti
discrimination statutes on the state and local level.

 

Heritage of Pride forfeit/ cancelled contracts negotiations with STARR, regarding at least $10,000 which
was set to be given given to STARR to prepare Pier 45 in NYC for Pride weekend;

 
 

a  N

Case 1:19-cv-06065-CM Document 2 Filed 06/27/19 Page 65 of 67 :

Heritage of Pride is also threatening to have Plaintiff forcibly removed and arrested if Plaintiff attends the
annua! Pride March, or assumes previously appointed role/spot as the team/march leader, at the People Of . |
Color Contingent, Sunday Morning. ae . Co ,

Heritage of Pride is citing erroneous public safety concerns for their abuse of the permit process and
privileges, Plaintiff is being targeted for relation by Parade and March officials as a result of Heritage of
Prides overall contempt with Plaintiffs insistence that City and Heritage of Pride, and InterPride, cease
practices which artificially harm the consumers, and competitors.

and file an accompanying motion for a temporary restraining order directed along with other

|
For the reasons and facts cited and put forth to within this document plaintiff intends on attaching ,
Injunctive Relief.

Plaintive praise this court grant said release and or any other equitable relief believe to
be just and warranted.

 
 

 

Case 1:19-cv-06065-CM Document 2 Filed 06/27/19 Page 66 of 67
[Men CL N L Ope a

seth faye shri de,
J ndeprede Tha nsPD

Fh oe, [n Soppck ok

TRO

IE phn Ghetne Pin ale tthe liber
lied g wer &/ ALA ng the

Diandlles “ petite phe ADA.
lave. Spalnecl Oven a plan en nol One
Just. and Groed: Perle +/ Soualegs,
lth Mob li ipuanant Grer|? ISD
or _emrlhedlto reas Sanable wtonehions.

¥ Thre PlattPelbered fabona Dleselty

Lor anor o Vem, Cool ina, Audie Re Ss
(Fe prPecple bath Hetp ffottom, Soa ge rotate

t—giyay (. oak (VBE YTS IO) 3

 
 

 

Damp i180 Suggest’ "ESpuaReTtes”
be Pprowdeel An Svat IMparred CORLISS
anc! incl [V1 dual Ly Mell cal obvite.C

| (Wheel bans So nee s) ayo] bho re

inabil Ty | [Inf ard AW Bnan/alor-
Lagat 2) ‘co roy, InCON enerren_

DoLen barttS 6 THAR.
PAUL

Bon Phe be de More}
me Ao Porw Wel steak
Covpaya S GLut all’ TRON IE ah of 09
Mach tounsk& Can bend
“6 The Permit am Pe ol ie
Tashra|, 3),

Z hee inlee 25/60
WolaHon Te ty le Po

Acts aS Welldé ADR he |
Hae toh och (Blog! (hBampore

Conti’ apcad of 61 Su/)
“ON op pre td BOM Mae MY) totaal

   
